             Case 1:18-cv-08003-MKV Document 93 Filed 05/26/20 Page 1 of 2
                                            The Law Firm of
                             WAGNER & WAGNER, LLP
Edward Wagner, Esq.†                                                                 2508 Amboy Road
Judy Wagner, Esq.†                                                             Staten Island, NY 10306

† Admitted to practice in                                                    Telephone (718) 667-7400
New York and New Jersey                                                       Facsimile (718) 667-3338

May 22, 2020                                                           USDC SDNY
                                                                       DOCUMENT
Via ECF                                                                ELECTRONICALLY FILED
Hon. US District Judge Mary Kay Vyskocil                               DOC #:
Daniel Patrick Moynihan Courthouse                                     DATE FILED: 5/26/2020
500 Pearl Street, Courtroom 18C
New York, NY 10007

Re:     Rizzica v. 213-85 Corp.
        Docket #: 18-cv-08003-MKV-SLC

Dear Judge Vyskocil:

Our office represents the Plaintiff in the above matter.

We are writing to respectfully request an extension of time to file our Joint Pretrial Order. The
current deadline for the submission of same is May 26, 2020 as set by your Order dated March
20, 2020.

We respectfully request a ninety (90) day extension. The extension is being sought for the
following exigent circumstances which currently exist.

        1.       Our firm is a small practice. My sister and law partner, Judy Wagner, Esq., and I
                 are the only attorneys in our office. Our office has been effectively closed since
                 March 23, 2020 in compliance with the New York State COVID-related executive
                 orders.

        2.       The preparation of the Pretrial Order is my primarily responsibility in the firm. I
                 am the residential custodial parent of my three children, ages 12, 15 and 18. My
                 oldest son is a student at St. John’s University. As St. John’s was shut down for
                 the Spring semester, he studied at home for rest of the semester. My two younger
                 children are students in the NYC school system. They too, have been performing
                 all their schoolwork from home since the social distancing lockdown. Regrettably,
                 I am not equipped with adequate technology which enables me to work from
                 home.

        3.       My partner, Judy Wagner, Esq., resides with her husband who is a pharmacist in
                 Lutheran Medical Center and her twenty-five year-old daughter who is a nurse at
                 Memorial Sloan Kettering Cancer Center. During the time since your prior Order,
                 my sister’s entire household, including her, were infected with the coronavirus.
            Case 1:18-cv-08003-MKV Document 93 Filed 05/26/20 Page 2 of 2



Hon. US District Judge Mary Kay Vyskocil
Case: Rizzica v. 213-85 Corp.
Docket #: 18-cv-08003-MKV-SLC
May 22, 2020
Page -2-

       4.       In addition, our office remains without staff due social distancing mandates by
                government brought about by the current coronavirus pandemic. At this juncture,
                it remains very uncertain as to when things will return to “normal.”

       5.       It is not likely that the extension would cause a delay in the commencement of the
                trial as it is my understanding that until further order, no new civil trials are being
                commenced in the Southern District.

I have conferred with defense counsel, Rhonda D. Thompson, Esq., by e-mail. She consents to
the relief sought herein.

For the reasons stated above, and given the uncertain nature of the above concerns, it is
respectfully requested that the deadline for the submission of the Joint Pretrial Order, and
ancillary documents, be extended for ninety (90) days to, and including, Monday, August 24,
2020.

The courtesy and understanding of the Court is greatly appreciated.

Respectfully yours,

/s/ Edward Wagner

EDWARD WAGNER, ESQ.
EW:s

cc:    Law Office of Kevin J. Philbin Att: Rhonda D. Thompson, Esq. via ECF




                                                5/26/2020
